                                        LOCAL BANKRUPTCY FORM 3015-1

                                 IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 IN RE:                                                         CHAPTER 13

 EBIN M. RUSSELL and                                            CASE NO. 1:19-BK-02386-HWV
 GLYNIS DENISE RUSSELL
                                                                ☐ ORIGINAL PLAN
                                                                2nd AMENDED PLAN (indicate 1st, 2nd 3rd, etc.)

                                                                  0 number of Motions to Avoid Liens
                                                                  0 number of Motions to Value Collateral

                                                  CHAPTER 13 PLAN

                                                       NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as “Not Included” or if both boxes are checked or if neither box is checked, the provision will be ineffective if
set out later in the plan.

  1     The Plan contains nonstandard provisions, set out in §9, which are not
        included in the standard Plan as approved by the US Bankruptcy Court         ☐ Included         ☒ Not Included
        for the Middle District of Pennsylvania.
  2     The Plan contains a limit on the amount of a secured claim, set out in
        §2.E, which may result in a partial payment or no payment at all to the      ☐ Included         ☒ Not Included
        secured creditor.
  3     The Plan avoids a judicial lien or nonpossessory, nonpurchase-money
                                                                                     ☐ Included         ☒ Not Included
        security interest, set out in §2.G.

                                        YOUR RIGHTS WILL BE AFFECTED

READ THIS PLAN CAREFULLY. If you oppose any provision of this Plan, you must file a timely written objection. This
Plan may be confirmed and become binding on you without further notice or hearing unless a written objection is filed
before the deadline stated on the Notice issued in connection with the filing of the Plan.

    1. PLAN FUNDING AND LENGTH OF PLAN

            A. Plan Payments from Future Income

                1. To date, the Debtor paid $3,147.50 ($0 if no payments have been made to the Trustee to date). Debtor
                   shall pay to the Trustee for the remaining term of the Plan the following payments. If applicable, in
                   addition to monthly Plan payments, Debtor shall make conduit payments through the Trustee as set
                   forth below. The total base Plan is $71,897.50 plus other payments and property stated in §1B below:

                                                                    Estimated            Total
       Start               End                  Plan                                                     Total Payment
                                                                     Conduit            Monthly
      mm/yyyy             mm/yyyy             Payment                                                    Over Plan Tier
                                                                    Payment             Payment
      11/2019             05/2024             $1,250.00                 $0.00          $1,250.00            $71,897.50
                                                                                    Total Payments:
                                                                                                            $71,897.50



                                                          Page 1 of 7

       Case 1:19-bk-02386-HWV             Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                     Desc
                                          Main Document    Page 1 of 13
        2. If the Plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee that a
           different payment is due, the Trustee shall notify the Debtor and any attorney for the Debtor, in writing,
           to adjust the conduit payment and the Plan funding. Debtor must pay all post-petition mortgage
           payments that have come due before the initiation of conduit mortgage payments.

        3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to the terms of
           the Plan.

        4. CHECK ONE:
           ☐ Debtor is at or under median income. If this line is checked, the rest of §1.A.4 need not be completed
           or reproduced.
           ☒ Debtor is over median income. Debtor calculates that a minimum of $33,435.60 must be paid to
           allowed unsecured creditors in order to comply with the Means Test.

     B. Additional Plan Funding from Liquidation of Assets/Other

        1. The Debtor estimates that the liquidation value of this estate is $0.00. (Liquidation value is calculated
           as the value of all non-exempt assets after the deduction of valid liens and encumbrances is before the
           deduction of Trustee fees and priority claims.)

            CHECK ONE:
            ☒ No assets will be liquidated. If this line is checked, the rest of §1.B need not be completed or
            reproduced.
            ☐ Certain assets will be liquidated as follows:

        2. In addition to the above specified Plan payments, Debtor shall dedicate to the Plan proceeds in the
           estimated amount of $0.00 from the sale of property known and designated as                 .   All
           sales shall be completed by                    , 20     . If the property does not sell by the date
           specified, then the disposition of the property shall be as follows:

        3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as follows:

2. SECURED CLAIMS

     A. Pre-Confirmation Distributions Check One

            ☐ None. If “None” is checked, the rest of §2.A need not be completed or reproduced.
            ☒ Adequate protection and conduit payments in the following amounts will be paid by the Debtor to
            the Trustee. The Trustee will disburse these payments for which a Proof of Claim has been filed as
            soon as practicable after receipt of said payments from the Debtor.

                                                                            Last Four Digits         Estimated
                       Name of Creditor                                       of Account             Monthly
                                                                               Number                Payment
                      Santander Bank, NA                                           1000               $449.66

         1. The Trustee will not make a partial payment. If the Debtor makes a partial Plan payment, or if it is
            not paid on time and the Trustee is unable to pay timely a payment due on a claim in this section, the
            Debtor’s cure of this default must include any applicable late charges.

         2. If a mortgagee files a notice pursuant to Fed. R. Bankr. P. 3002.1(b), the change in the conduit payment
            to the Trustee will not require modification of this Plan.


                                                Page 2 of 7

 Case 1:19-bk-02386-HWV           Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                      Desc
                                  Main Document    Page 2 of 13
        B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and Other Direct Payments
           by Debtor Check One

               ☐ None. If “None” is checked, the rest of §2.B need not be completed or reproduced.
               ☒ Payments will be made by the Debtor directly to the Creditor according to the original contract
               terms, and without modification of those terms unless otherwise agreed to by the contracting parties.
               All liens survive the Plan if not avoided or paid in full under the Plan.

                                                                                                             Last Four
                                                                                                              Digits of
                  Name of Creditor                                    Description of Collateral
                                                                                                              Account
                                                                                                              Number
                                                                         1605 Galen Road
           Freedom Mortgage Corporation                                                                         5346
                                                                       Harrisburg, PA 17110
           Belco Community Credit Union                                 2007 Jeep Compass                       0002
            Wells Fargo Dealer Services                             2017 Jeep Cherokee Latitude                 6774

        C. Arrears (Including, but not limited to, Claims Secured by Debtor’s Principal Residence) Check One

               ☐ None. If “None” is checked, the rest of §2.C need not be completed or reproduced.
               ☒ The Trustee shall distribute to each Creditor set forth below the amount of arrearages in the allowed
               claim. If post-petition arrears are not itemized in an allowed claim, they shall be paid in the amount
               stated below. Unless otherwise ordered, if relief from the automatic stay is granted as to any collateral
               listed in this section, all payments to the Creditor as to that collateral shall cease, and the claim will no
               longer be provided for under §1322(b)(5) of the Bankruptcy Code:

                                                                   Estimated Pre-      Estimated
                                                                                                            Estimated
                                                                       Petition       Post-Petition
     Name of Creditor              Description of Collateral                                               Total to be
                                                                    Arrears to be     Arrears to be
                                                                                                           Paid in Plan
                                                                       Cured             Cured
                                       1605 Galen Road
Freedom Mortgage Corporation                                         $9,629.89             $0.00            $9,629.89
                                     Harrisburg, PA 17110
Belco Community Credit Union          2007 Jeep Compass               $400.66              $0.00             $400.66
                                           2017 Jeep
 Wells Fargo Dealer Services                                         $1,399.51             $0.00            $1,399.51
                                       Cherokee Latitude

        D. Other Secured Claims (Conduit Payments and Claims for Which a §506 Valuation is Not Acceptable,
           etc.) Check One

               ☐ None. If “None” is checked, the rest of §2.D need not be completed or reproduced.
               ☒ The claims below are secured claims for which a §506 valuation is not applicable, and can include:
               (1) claims that were either (a) incurred within 910 days of the petition dated and secured by a purchase
               money security interest in a motor vehicle acquired for the personal use of the Debtor, or (b) incurred
               within one year of the petition date and secured by a purchase money security interest in any other thing
               of value; (2) conduit payments; or (3) secured claims not provided for elsewhere.

               1. The allowed secured claims listed below shall be paid in full and their liens retained until the earlier
                  of the payment of the underlying debt determined under nonbankruptcy law discharge or under
                  §1328 of the Code.

               2. In addition to payments of the allowed secured claim, present value interest pursuant to 11 U.S.C
                  §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below, unless an objection is
                  raised. If an objection is raised, then the Court will determine the present value interest rate and
                  amount at the Confirmation Hearing.

                                                     Page 3 of 7

   Case 1:19-bk-02386-HWV            Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                         Desc
                                     Main Document    Page 3 of 13
           3. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was paid, payments on
              the claim shall cease.

                                                                       Principal                      Total to be
                                                                                        Interest
    Name of Creditor                   Description of Collateral       Balance of                      Paid in
                                                                                         Rate
                                                                         Claim                           Plan
   Santander Bank, NA                     2018 Nissan Sentra           $23,827.98        5.00%        $26,979.60

    E. Secured Claims for Which a §506 Valuation is Applicable Check One

           ☒ None. If “None” is checked, the rest of §2.E need not be completed or reproduced.
           ☐ Claims listed in the subsection are debts secured by property not described in §2.D of this Plan.
           These claims will be paid in the Plan according to modified terms, and liens retained until the earlier
           of the payment of the underlying debt determined under nonbankruptcy law or discharge under §1328
           of the Code. The excess of the Creditor’s claim will be treated as an unsecured claim. Any claim listed
           as “$0.00” or “NO VALUE” in the “Modified Principal Balance” column below will be treated as an
           unsecured claim. The liens will be avoided or limited through the Plan or Debtor will file an adversary
           action (select method in last column). To the extent not already determined, the amount, extent or
           validity or the allowed secured claim for each claim listed below will be determined by the Court at the
           Confirmation Hearing. Unless otherwise ordered, if the claimant notifies the Trustee that the claim was
           paid, payments on the claim shall cease.

                                                   Value of
                                                                                                      Plan or
                             Description of       Collateral                          Total
 Name of Creditor                                                Interest Rate                       Adversary
                              Collateral          (Modified                          Payment
                                                                                                      Action
                                                  Principal)
                                                                                                     Choose an
                                                       $               %                 $
                                                                                                       item.

    F. Surrender of Collateral Check One

           ☒ None. If “None” is checked, the rest of §2.F need not be completed or reproduced.
           ☐ The Debtor elects to surrender to each Creditor listed below in the collateral that secures the
           Creditor’s claim. The Debtor requests that upon confirmation of this Plan or upon approval of any
           modified plan, the stay under 11 U.S.C. §362(a) be terminated as to the collateral only and that the stay
           under §1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition
           of the collateral will be treated in Part 4 below.


                                                                      Description of Collateral
            Name of Creditor
                                                                         to be Surrendered



    G. Lien Avoidance Do not use for mortgages or for statutory liens, such as tax liens. Check One of the
       Following Lines

       ☒ None. If “None” is checked, the rest of §2.B need not be completed or reproduced.
       ☐ The Debtor moves to void the following judicial and/or nonpossessory, nonpurchase money liens of the
       following creditors pursuant to §522(f) (this § should not be used for statutory or consensual liens such as
       mortgages).


                                               Page 4 of 7

Case 1:19-bk-02386-HWV          Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                       Desc
                                Main Document    Page 4 of 13
                       Name of Lien Holder
                         Lien Description
       for Judicial Liens, include court and docket number
                  Description of Liened Property
                        Liened Asset Value
                       Sum of Senior Liens
                         Exemption Claim
                          Amount of Lien
                         Amount Avoided

3. PRIORITY CLAIMS

     A. Administrative Claims

        1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by the United States
           Trustee.

        2. Attorney’s Fees. Complete Only One of the Following Options

                a. In addition to the retainer of $370.00 already paid by the Debtor, the amount of $3,630.00 in
                   the Plan. This represents the unpaid balance of the presumptively reasonable fee specified in
                   LBR 2016-2(c); or
                b. $0.00 per hour, with the hourly rate to be adjusted in accordance with the terms of the written
                   fee agreement between Debtor and the Attorney. Payment of such lodestar compensation shall
                   require a separate fee application with the compensation approved by the Court pursuant to
                   LBR 2016-2(b).

        3. Other. Other administrative claims not included in §§3.A.1 or 3.A.2 above. Check One

            ☒ None. If “None” is checked, the rest of §3.A.3 need not be completed or reproduced.
            ☐ The following administrative claims will be paid in full:



                       Name of Creditor                                           Estimated Total Payment

                                                                                               $

     B. Priority Claims (including certain Domestic Support Obligations)

        Allowed unsecured claims entitled to priority under §1322(a) will be paid in full unless modified under §9



                       Name of Creditor                                           Estimated Total Payment

                                                                                               $

     C. Domestic Support Obligations Assigned to or Owed to a Governmental Unit Under 11 U.S.C.
        §507(1)(a)(B) Check One

        ☒ None. If “None” is checked, the rest of §3.C need not be completed or reproduced.



                                                Page 5 of 7

  Case 1:19-bk-02386-HWV          Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                      Desc
                                  Main Document    Page 5 of 13
           ☐ The allowed priority claims listed below are based on a domestic support obligation that has been
           assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim. This
           Plan provision requires that payments in §1.A be for a term of 60 months (see 11 U.S.C. §1322(a)(4)).



                          Name of Creditor                                            Estimated Total Payment

                                                                                                    $

4. UNSECURED CLAIM

       A. Claims of Unsecured Nonpriority Creditors Specially Classified Check One

           ☒ None. If “None” is checked, the rest of §4.A need not be completed or reproduced.
           ☐ To the extent that funds are available, the allowed amount of the following unsecured claims, such as
           co-signed unsecured debts, will be paid before other, unclassified, unsecured claims. The claim shall be
           paid interest at the rate stated below. If no rate is stated, the interest rate set forth in the Proof of Claim
           shall apply.

                                                                         Estimated                         Estimated
                                            Reason for Special                              Interest
       Name of Creditor                                                  Amount of                           Total
                                              Classification                                 Rate
                                                                           Claim                           Payment
                                                                              $                %                $

       B. Remaining allowed unsecured claims will receive a pro-rata distribution of funds remaining after
          payment of other classes.

5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES Check One

           ☒ None. If “None” is checked, the rest of §5 need not be completed or reproduced.
           ☐ The following contracts and leases are assumed (and arrears in the allowed claim to be cured in the Plan)
           or rejected:

                      Description of
Name of Other                             Monthly          Interest       Estimated       Total Plan       Assume or
                       Contract or
   Party                                  Payment           Rate           Arrears         Payment           Reject
                          Lease
                                                                                                            Choose an
                                               $              %                $                $
                                                                                                              item.

6. VESTING OF PROPERTY OF THE ESTATE
   Property of the estate will vest in the Debtor upon: Check the Applicable Line

           ☐ Plan Confirmation
           ☐ Entry of Discharge
           ☒ Closing of Case

7. DISCHARGE Check One

           ☒ The Debtor will seek a discharge pursuant to §1328(a).
           ☐ The Debtor is not eligible for a discharge because the Debtor has previously received a discharge
           described in §1328(f).
                                                    Page 6 of 7

  Case 1:19-bk-02386-HWV             Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                        Desc
                                     Main Document    Page 6 of 13
    8. ORDER OF DISTRUBITION

         If a pre-petition Creditor files a secured, priority or specifically classified claim after the bar date, the Trustee will
         treat the claim as allowed, subject to objection by the Debtor.

         Payments from the Plan will be made by the Trustee in the following order:
         Level 1:
         Level 2:
         Level 3:
         Level 4:
         Level 5:
         Level 6:
         Level 7:
         Level 8:

         If the above levels are filled in, the rest of §8 need not be completed or produced. If the above levels are not filled-
         in, then the Order of Distribution of Plan payments will be determined by the Trustee using the following as a guide:

         Level 1: adequate protection payments
         Level 2: Debtor’s attorney’s fees
         Level 3: Domestic Support Obligations
         Level 4: priority claims, pro rata
         Level 5: secured claims, pro rata
         Level 6: specifically classified unsecured claims
         Level 7: timely filed general unsecured claims
         Level 8: untimely filed general unsecured claims to which the Debtor has not objected

    9. NONSTANDARD PLAN PROVISIONS

         Include the additional provisions below or on an attachment. Any nonstandard provision placed elsewhere
         in the Plan is void. (NOTE: The Plan and any attachment must be filed as one document, not as a Plan and
         Exhibit.)




         10/31/2019                                          /s/ Paul D. Murphy-Ahles
Dated:
                                                             Attorney for Debtor

                                                             /s/ Ebin M. Russell

                                                             Debtor 1

                                                             /s/ Glynis Denise Russell

                                                             Debtor 2

By filing this document, the Debtor, if not represented by an Attorney, or the Attorney for Debtor also certifies that this
Plan contains no nonstandard provisions other than those set out in §9.




                                                            Page 7 of 7

         Case 1:19-bk-02386-HWV             Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                         Desc
                                            Main Document    Page 7 of 13
                                                   UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF PENNSYLVANIA

In re: Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade):

 Ebin M. Russell                                                                     Chapter 13
        Debtor 1
 Glynis Denise Russell                                                               Case No. 1:19-BK-02386-HWV
        Debtor 2
                                                                                     Matter: Second Amended Plan


                                                                             NOTICE

Notice is hereby given that:

The Debtor(s) filed a Chapter 13 Bankruptcy Petition on May 31, 2019.

A hearing on the above-referenced matter has been scheduled for:

                 United States Bankruptcy Court
                 Ronald Reagan Federal Building                                                              Date: December 11, 2019
                Bankruptcy Courtroom (3rd Floor)
                     Third & Walnut Streets                                                                      Time: 9:30 AM
                      Harrisburg, PA 17101

Any objection/response to the above-referenced matter must be filed and served on or before December 4, 2019.

Evidentiary hearings will not be conducted at the time of the Confirmation Hearing. If it is determined at the Confirmation
Hearing that an evidentiary hearing is required, an evidentiary hearing will be scheduled for a future date.

A copy of the Plan is enclosed with this Notice. A copy may also be obtained from the case docket through PACER or
from the Bankruptcy Clerk’s Office.

Request to participate in a hearing telephonically shall be made in accordance with Local Bankruptcy Rule 9074-1(a).


 Date: November 5, 2019                                                              Paul D. Murphy-Ahles, Esquire
                                                                                     PA ID No. 201207
                                                                                     DETHLEFS PYKOSH & MURPHY
                                                                                     2132 Market Street
                                                                                     Camp Hill, PA 17011
                                                                                     (717) 975-9446
                                                                                     pmurphy@dplglaw.com
                                                                                     Attorney for Debtor(s)




         Case 1:19-bk-02386-HWV                          Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                               Desc
                                                         Main Document    Page 8 of 13
                                                   UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF PENNSYLVANIA

In re: Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade):

 Ebin M. Russell                                                                     Chapter 13
        Debtor 1
 Glynis Denise Russell                                                               Case No. 1:19-BK-02386-HWV
        Debtor 2
                                                                                     Matter: Second Amended Plan


                                                             CERTIFICATE OF SERVICE

I hereby certify that on Tuesday, November 5, 2019, I served a true and correct copy of the Second Amended Chapter 13

Plan and Notice of Opportunity to Object and Hearing in this proceeding via electronic means or USPS First Class Mail

upon the recipients as listed in the Mailing Matrix.


                                                                              /s/ Kathryn S. Greene

                                                                              Kathryn S. Greene, Pa.C.P., Paralegal for
                                                                              Paul D. Murphy-Ahles, Esquire




         Case 1:19-bk-02386-HWV                          Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                  Desc
                                                         Main Document    Page 9 of 13
Label Matrix for local noticing                AES / PHEAA                               Absolute Resolutions Investments, LLC
0314-1                                         PO Box 2461                               c/o Absolute Resolutions Corporation
Case 1:19-bk-02386-HWV                         Harrisburg, PA 17105-2461                 8000 Norman Center Drive, Suite 350
Middle District of Pennsylvania                                                          Bloomington, MN 55437-1118
Harrisburg
Tue Nov 5 11:52:03 EST 2019
American Education Services                    Apothaker Scian, PC                       Avant
PO Box 8183                                    520 Fellowship Road, Suite C306           222 North LaSalle Street #1700
Harrisburg, PA 17105-8183                      PO Box 5496                               Chicago, IL 60601-1101
                                               Mount Laurel, NJ 08054-5496


(p)BANK OF AMERICA                             (p)BELCO COMMUNITY CREDIT UNION           Jerome B Blank
PO BOX 982238                                  ATTN ATTN COLLECTIONS DEPARTMENT          Phelan Hallinan & Schmieg LLP
EL PASO TX 79998-2238                          449 EISENHOWER BLVD                       One Penn Center
                                               HARRISBURG PA 17111-2301                  1617 JFK Boulevard, Suite 1400
                                                                                         Philadelphia, PA 19103-1814

Bureaus Investment Group Portfolio No 15 LLC   Capital One Bank (USA), N.A.              Capital One Bank / Kohl’s
c/o PRA Receivables Management, LLC            by American InfoSource as agent           N56 West 17000 Ridgewood Drive
PO Box 41021                                   PO Box 71083                              Menomonee Falls, WI 53051
Norfolk VA 23541-1021                          Charlotte, NC 28272-1083


Capital One Bank USA, NA                       Capital One, N.A.                         (p)CAVALRY PORTFOLIO SERVICES LLC
PO Box 30285                                   c/o Becket and Lee LLP                    500 SUMMIT LAKE DR
Salt Lake City, UT 84130-0285                  PO Box 3001                               STE 400
                                               Malvern PA 19355-0701                     VALHALLA NY 10595-2322


Cavalry SPV I, LLC                             Chase Card                                DSNB / Macy’s
500 Summit Lake Drive, Ste 400                 PO Box 15298                              PO Box 8218
Valhalla, NY 10595-2321                        Wilmington, DE 19850-5298                 Mason, OH 45040-8218



Charles J DeHart, III (Trustee)                Department Stores National Bank           Discover Bank
8125 Adams Drive, Suite A                      c/o Quantum3 Group LLC                    Discover Products Inc
Hummelstown, PA 17036-8625                     PO Box 657                                PO Box 3025
                                               Kirkland, WA 98083-0657                   New Albany, OH 43054-3025


Discover Financial Services, LLC               EOS CCA                                   Easy Pay / Duvera
PO Box 3025                                    PO Box 981025                             PO Box 2549
New Albany, OH 43054-3025                      Boston, MA 02298-1025                     Carlsbad, CA 92018-2549



FREEDOM MORTGAGE CORPORATION                   Freedom Mortgage Corporation              Mario John Hanyon
FREEDOM MORTGAGE CORP.                         PO Box 489                                Phelan Hallinan & Schmieg
Bankruptcy Department, 10500                   Mount Laurel, NJ 08054-0489               1617 JFK BLVD
KINCAID DRIVE                                                                            Suite 1400
FISHERS IN 46037                                                                         Philadelphia, PA 19103-1814

Hayt, Hayt & Landau, LLC                       JPMorgan Chase Bank, N.A.                 (p)JEFFERSON CAPITAL SYSTEMS LLC
Two Industrial Way West                        s/b/m/t Chase Bank USA, N.A.              PO BOX 7999
Eatontown, NJ 07724-2279                       c/o Robertson, Anschutz & Schneid, P.L.   SAINT CLOUD MN 56302-7999
                                               6409 Congress Avenue, Suite 100
                                               Boca Raton, FL 33487-2853
              Case 1:19-bk-02386-HWV           Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                  Desc
                                               Main Document   Page 10 of 13
LVNV Funding LLC                               LVNV Funding, LLC                      LVNV Funding, LLC
PO Box 10587                                   PO Box 10497                           Resurgent Capital Services
Greenville, SC 29603-0587                      Greenville, SC 29603-0497              PO Box 10587
                                                                                      Greenville, SC 29603-0587


MERRICK BANK                                   Midland Funding, LLC                   Paul Donald Murphy-Ahles
Resurgent Capital Services                     2365 Northside Drive, Suite 30         Dethlefs Pykosh & Murphy
PO Box 10368                                   San Diego, CA 92108-2709               2132 Market Street
Greenville, SC 29603-0368                                                             Camp Hill, PA 17011-4706


National Recovery Agency                       OneMain Financial                      Onemain
2491 Paxton Street                             601 NW 2nd Street                      PO Box 3251
Harrisburg, PA 17111-1036                      PO Box 3251                            Evansville, IN 47731-3251
                                               Evansville, IN 47731-3251


PRA Receivables Management, LLC                PSECU                                  PSECU
PO Box 41021                                   1500 Elmerton Avenue                   PO BOX 67013
Norfolk, VA 23541-1021                         PO Box 67013                           HARRISBURG, PA 17106-7013
                                               Harrisburg, PA 17106-7013


Patenaude & Felix, APC                         (p)PORTFOLIO RECOVERY ASSOCIATES LLC   Pressler, Felt & Warshaw, LLP
Southpointe Center                             PO BOX 41067                           7 Entin Road
501 Corporate Drive #205                       NORFOLK VA 23541-1067                  Parsippany, NJ 07054-5020
Canonsburg, PA 15317-8584


Resurgent Capital Services                     Ebin M. Russell                        Glynis Denise Russell
PO Box 10587                                   1605 Galen Road                        1605 Galen Road
Greenville, SC 29603-0587                      Harrisburg, PA 17110-3225              Harrisburg, PA 17110-3225



Santander Bank, NA                             Santander Consumer USA Inc             Thomas Song
601 Penn Street                                P.O. Box 560284                        Phelan Hallinan Diamond & Jones
10-6438-FB7                                    Dallas, TX 75356-0284                  1617 JFK Boulevard
Reading, PA 19601-3563                                                                Suite 1400
                                                                                      Philadelphia, PA 19103-1814

Synchrony Bank                                 Synchrony Bank / Walmart               The Bureaus, Inc.
c/o PRA Receivables Management, LLC            Attn: Bankruptcy Department            650 Dundee Road, Suite 370
PO Box 41021                                   PO Box 965060                          Northbrook, IL 60062-2757
Norfolk VA 23541-1021                          Orlando, FL 32896-5060


UNITED STATES DEPARTMENT OF EDUCATION          US Department of Education             United States Trustee
CLAIMS FILING UNIT                             Attn: Claims Filing Unit               228 Walnut Street, Suite 1190
PO BOX 8973                                    PO Box 8973                            Harrisburg, PA 17101-1722
MADISON, WI 53708-8973                         Madison, WI 53708-8973


Wells Fargo Bank N.A., d/b/a Wells Fargo Aut   Wells Fargo Dealer Services            Weltman, Weinberg & Reis Co., LPA
PO Box 130000                                  PO Box 1697                            170 South Independence Mall West
Raleigh, NC 27605-1000                         Winterville, NC 28590-1697             Suite 874
                                                                                      Philadelphia, PA 19106-3323

              Case 1:19-bk-02386-HWV           Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55              Desc
                                               Main Document   Page 11 of 13
                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                     Belco Community Credit Union                         Cavalry Portfolio Services
PO Box 982238                                       449 Eisenhower Boulevard                             PO Box 27288
El Paso, TX 79998-2238                              Harrisburg, PA 17111                                 Tempe, AZ 85285



Jefferson Capital Systems LLC                       Portfolio Recovery Associates, LLC                   (d)Portfolio Recovery Associates, LLC
Po Box 7999                                         PO Box 41067                                         POB 12914
Saint Cloud Mn 56302-9617                           Norfolk, VA 23541-1067                               Norfolk VA 23541




                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)FREEDOM MORTGAGE CORPORATION                     (d)Synchrony Bank                                    End of Label Matrix
                                                    c/o PRA Receivables Management, LLC                  Mailable recipients   59
                                                    PO Box 41021                                         Bypassed recipients    2
                                                    Norfolk, VA 23541-1021                               Total                 61




              Case 1:19-bk-02386-HWV               Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55                             Desc
                                                   Main Document   Page 12 of 13
Case 1:19-bk-02386-HWV   Doc 35 Filed 11/05/19 Entered 11/05/19 12:00:55   Desc
                         Main Document   Page 13 of 13
